Title: Orderly Book, 25 September 1758
From: Washington, George
To: 



[25 September 1758]

Camp at Reas Town Munday Septr 25th 1758
G. O.
Parole Belfast
Field Officer for to morrow Colo. Montgomerie.
The Adjutant for to morrow the Highlanders.
After Orders
John Hannah Soldier belonging to the 1st Virga Regt Thomas Williams of the Maryland Compys Benjn Murphy & Salateel Mixon of the No. Carolina Compys orderd by the Sentence of a Genl Court Martial to be shot to morrow morning for desertion But their Officers from some favourable Circumstances and in hopes that the flagrant Example now before them of the Grossness of their Crimes in Cheating & Robing their King & Country will have a proper Influence upon their future Conduct, have Appeald to the Genl to pardon them; He therefore freely grants their request & orders them To Join their respective

Corps to morrow after the Execution in hopes that it may have the desir’d Effect.


Detail for Guards
C.
S.
S.
C.
Privte


Hs.

1
1
1
27


1 Vs.

1
2
1
12


2 [Vs.]
1

2
1
30


3 B. P.



1
12



1
2
5
4
81


Fatigue







Hs.



1
6


1 [V.]




3


2 [V.]




8


3 B. P.




3






1
20


